         Case 1:17-cv-11441-PBS Document 159 Filed 07/12/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                              )
STEPHEN F. CASS,                                              )
           Plaintiff,                                         )
                                                              )
v.                                                            )
                                                              )       C.A. NO. 1:17-cv-11441
TOWN OF WAYLAND, WAYLAND PUBLIC                               )
SCHOOLS, WAYLAND POLICE DEPARTMENT,                           )
PAUL STEIN, BRAD CROZIER, ALLYSON                             )
MIZOGUCHI, and JAMIE BERGER,                                  )
           Defendants.                                        )
                                                              )

      DEFENDANTS’ SUPPLEMENTAL REQUEST FOR JURY INSTRUCTIONS

       In accordance with the Court’s request of July 11, 2019, the Town of Wayland, Wayland

Public Schools, Paul Stein, Brad Crozier, and Allyson Mizoguchi respectfully submit the following

supplemental jury instruction regarding Title IX retaliation claims made in the context of athletics:



                                                   Defendants,
                                                   TOWN OF WAYLAND, WAYLAND
                                                   PUBLIC SCHOOLS, PAUL STEIN, BRAD
                                                   CROZIER, AND ALLYSON MIZOGUCHI,
                                                   By their Attorneys,



                                                   /s/ John M. Wilusz
                                                   Adam Simms, BBO #632617
                                                   John M. Wilusz, BBO #684950
                                                   John J. Davis, BBO #115890
                                                   PIERCE DAVIS & PERRITANO LLP
                                                   10 Post Office Square, Suite 1100
                                                   Boston, MA 02109
                                                   (617) 350-0950
         Case 1:17-cv-11441-PBS Document 159 Filed 07/12/19 Page 2 of 3



                              SUPPLEMENTAL REQUEST NO. 1
        The law commonly referred to as “Title IX” provides that “No person in the
United States shall, on the basis of sex, be excluded from participation in, be denied the benefits
of, or be subjected to discrimination under any education program or activity receiving Federal
financial assistance.” 20 U.S.C. § 1681. The statute also prohibits retaliation against employees
who raise real and legitimate concerns about Title IX violations to their employers. See Jackson v.
Birmingham Bd. of Educ., 544 U.S. 167, 174, 181 (2005).
        “A plaintiff asserting a [Title IX] retaliation claim must not only show that he or she
subjectively, that is, in good faith, believed that his or her employer was engaged in unlawful
employment practices but also that his or her belief was objectively reasonable in light of the facts
and record presented.” 45A Am. Jur. 2d Job Discrimination § 228 (2019) (discussing analogous
Title VII standard).
       Notably, Title IX permits a recipient of Federal financial assistance, such as the Town of
Wayland, to “operate or sponsor separate teams for members of each sex where […] the activity
involved is a contact sport.” 34 C.F.R. § 106.41(b). “Contact sports include boxing, wrestling,
rugby, ice hockey, football, basketball, and other sports the purpose or major activity of which
involves bodily contact.” Id.
        A recipient of Federal financial assistance, such as the Town of Wayland, is required to
provide an “equal athletic opportunity for members of both sexes.” Id. Exact equality is not
required. Instead, the law considers a number of factors in this assessment, including, but not
limited to:
       “(1) Whether the selection of sports and levels of competition effectively accommodate the
       interests and abilities of members of both sexes;
       (2) The provision of equipment and supplies;
       (3) Scheduling of games and practice time;
       (4) Travel and per diem allowance;
       (5) Opportunity to receive coaching and academic tutoring;
       (6) Assignment and compensation of coaches and tutors;
       (7) Provision of locker rooms, practice and competitive facilities;
       (8) Provision of medical and training facilities and services;
       (9) Provision of housing and dining facilities and services;
       (10) Publicity.”
       34 C.F.R. 106.41(c).
         Case 1:17-cv-11441-PBS Document 159 Filed 07/12/19 Page 3 of 3



        Further, “Unequal aggregate expenditures for members of each sex or unequal
expenditures for male and female teams if a recipient operates or sponsors separate teams will not
constitute” a violation of the law. Id.
        “The activities directly associated with the operation of a competitive event in a single-sex
sport may, under some circumstances, create unique demands or imbalances in particular program
components. Provided any special demands associated with the activities of sports involving
participants of the other sex are met to an equivalent degree, the resulting differences may be found
nondiscriminatory.” U.S. Department of Education, Office of Civil Rights. (December, 1979). A
policy interpretation: Title IX and intercollegiate athletics, Federal Register, Vol. 44, No. 239. 1
Retrieved March 1, 2004, from U.S. Department of Education Web site:
https://www2.ed.gov/about/offices/list/ocr/docs/t9interp.html
       “Some aspects of athletic programs may not be equivalent for men and women because of
unique aspects of particular sports or athletic activities. This type of distinction was called for by
the "Javits' Amendment" to Title IX which instructed HEW [the predecessor agency to the
Department of Health and Human Services] to make "reasonable (regulatory) provisions
considering the nature of particular sports" in intercollegiate athletics.” Id.
        “Generally, these differences will be the result of factors that are inherent to the basic
operation of specific sports. Such factors may include rules of play, nature/replacement of
equipment, rates of injury resulting from participation, nature of facilities required for competition,
and the maintenance/ upkeep requirements of those facilities. For the most part, differences
involving such factors will occur in programs offering football, and consequently these differences
will favor men. If sport-specific needs are met equivalently in both men's and women's programs,
however, differences in a particular program components will be found to be justifiable.” Id.
Accordingly, the fact that the Town of Wayland may spend more money on football than any other
sport, by itself, does not constitute a violation of Title IX.




1
  “This Policy Interpretation explains the regulation so as to provide a framework within which
the complaints can be resolved, and to provide institutions of higher education with additional
guidance on the requirements for compliance with Title IX in intercollegiate athletic programs.”
Id.
